Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 12 and 18
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 4/8/2022 and 8/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mozak (US 20150003574) in view of Iijima et al. (US 20150029800).

Regarding independent claim 1, Mozak discloses a memory system (Figs. 1-8) comprising: 
a memory device configured to monitor a first oscillator count value for a write data strobe signal for sampling a data signal at a first temperature (Fig. 2 and [0028]-[0031] describes timing control 236 adjusts for delay by signaling device 210 to change its transmit parameters to better match the sampling timing of sampling circuitry 232. Thus, timing control 214 of device 210 can adjust operation of TX 212. In one embodiment, timing control 236 adjusts the timing of strobe sample 234 to adjust the timing of sampling circuitry 232. Monitoring the change in delay with strobe replica 238 allows system 200 to adjust the strobe signal delay, which in turn adjusts the sampling point. Temperature is one of the parameter to determine runtime settings), and a second oscillator count value for the write data strobe signal for sampling the data signal at a second temperature ([0036], [0049]-[0051]); and 
a memory controller configured to determine a weight based on the first oscillator count value and the second oscillator count value ([0036] describes performing computations based on counter values), 
wherein the memory device is configured to sample the data signal by adjusting a delay on a transfer path of the write data strobe signal according to a change in temperature of the memory device based on the weight (Claim 10 and [0028] describes based on the drift, or the change in delay of the strobe signal or control signal, timing control 236 can adjust for the change. In one embodiment, timing control 236 adjusts for delay by signaling device 210 to change its transmit parameters to better match the sampling timing of sampling circuitry 232. Thus, timing control 214 of device 210 can adjust operation of TX 212. In one embodiment, timing control 236 adjusts the timing of strobe sample 234 to adjust the timing of sampling circuitry 232).
Mozak does not explicitly disclose a second oscillator count value for the write data strobe signal for sampling the data signal at a second temperature;
However Iijima teaches a second oscillator count value for the write data strobe signal for sampling the data signal at a second temperature (Fig. 16, [0114] and claim 6 describes a relationship between the delay code and the delay amount of DQS delay circuit 25A in FIG. 14. Referring to FIG. 16, when the manufacturing conditions, the operation temperature, and the operation voltage of the semiconductor device vary, the condition that the assumed delay amount of each delay element DE is maximum is herein referred to as MAX condition while the condition that the assumed delay amount of each delay element DE is minimum is herein referred to as MIN condition).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Iijima to Mozak such that a second oscillator count value for the write data strobe signal for sampling the data signal at a second temperature in order to provide a semiconductor device including an interface circuit which receives a data signal and a strobe signal from a memory device, in such a manner that makes the delay amount correctly adjustable for a wider frequency range while reducing area penalty as taught by Iijima ([0013]).


Regarding claim 2, Mozak and Iijima together disclose all the elements of claim 1 as above and through Mozak further the weight represents an amount of a delay variation for the write data strobe signal according to the change in temperature of the memory device (Claim 10,  [0028] and [0036]).

Regarding claim 3, Mozak and Iijima together disclose all the elements of claim 1 as above and through Mozak further the memory device is configured to store the weight in a mode register in response to a mode register set command provided from the memory controller ([0049] describes MRW (mode register write) Start represents a command to start the oscillation. Ring oscillator signal RO 530 starts to oscillate after a delay of tRODelay from when MRW Start is issued).

Regarding claim 4, Mozak and Iijima together disclose all the elements of claim 1 as above and through Mozak further the memory device is configured to store the weight in a test mode register or a fuse in response to a test mode register set command provided from the memory controller ([0049]).

Regarding claim 5, Mozak and Iijima together disclose all the elements of claim 1 as above and through Mozak further the memory device comprises: a data sampler configured to sample the data signal based on the write data strobe signal; and a write data strobe signal transfer circuit configured to transfer the write data strobe signal to the data sampler ([0028]).

Regarding claim 6, Mozak and Iijima together disclose all the elements of claim 5 as above and through Mozak further the memory device further comprises: a write data strobe signal oscillator configured to match the write data strobe signal transfer circuit; and a counter configured to calculate the first oscillator count value by counting a first oscillation number of the write data strobe signal oscillator at the first temperature ([0028]-]0031] and [0050]), and 
Iijima teaches to calculate the second oscillator count value by counting a second oscillation number of the write data strobe signal oscillator at the second temperature (Fig. 16, [0114] and claim 6 describes a relationship between the delay code and the delay amount of DQS delay circuit 25A in FIG. 14. Referring to FIG. 16, when the manufacturing conditions, the operation temperature, and the operation voltage of the semiconductor device vary, the condition that the assumed delay amount of each delay element DE is maximum is herein referred to as MAX condition while the condition that the assumed delay amount of each delay element DE is minimum is herein referred to as MIN condition).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Iijima to modified Mozak such that to calculate the second oscillator count value by counting a second oscillation number of the write data strobe signal oscillator at the second temperature in order to provide a semiconductor device including an interface circuit which receives a data signal and a strobe signal from a memory device, in such a manner that makes the delay amount correctly adjustable for a wider frequency range while reducing area penalty as taught by Iijima ([0013]).

Regarding claim 7, Mozak and Iijima together disclose all the elements of claim 6 as above and through Mozak further the write data strobe signal oscillator and the counter are configured to operate in response to a write data strobe signal oscillator enable command provided from the memory controller at each of the first temperature and the second temperature ([0044] describes a new delay value calculated based on the stored measurement, as opposed to the iterative nature of a periodic training approach. In one embodiment, the drift can be expressed mathematically as Equation2: .DELTA.tDQS=N/F.sub.SystemClk*(1/ROCount.sub.NEW-1/ROCount.sub.OLD), where .DELTA.tDQS is the change in strobe path delay, N is the number of system clock cycles for which the testing/measurement is enabled).

Regarding claim 8, Mozak and Iijima together disclose all the elements of claim 5 as above and through Mozak further the memory device further comprises: a temperature sensor configured to sense the temperature of the memory device; and a temperature compensator configured to generate a delay code based on the sensed temperature and the weight, and wherein the write data strobe signal transfer circuit is configured to transfer the write data strobe signal to the data sampler based on the delay corresponding to the delay code ([0042] describes executing operation in real time and [0073] describes light sensors or other environmental sensors).

Regarding claim 9, Mozak and Iijima together disclose all the elements of claim 8 as above and through Mozak further the memory device further comprises: a reference voltage generator configured to generate a reference voltage from a power supply voltage based on the delay code; and a voltage regulator configured to generate a regulated voltage based on the reference voltage, and wherein the write data strobe signal transfer circuit is configured to transfer the write data strobe signal to the data sampler by using the regulated voltage (Fig. 4A and [0037] describes internal reference voltage Vref 420).

Regarding claim 10, Mozak and Iijima together disclose all the elements of claim 8 as above and through Mozak further the write data strobe signal transfer circuit comprises multiple transistors configured to operate in an on or off state according to the delay code (Figs. 4A, 4B).

Regarding claim 11, Mozak and Iijima together disclose all the elements of claim 1 as above and through Mozak further the memory controller is configured to determine the weight in an initialization process of the memory device or in a test process for the memory device ([0022]).

Regarding independent claim 12, Mozak discloses an operating method (Figs. 1-8) of a memory system(Fig. 8) including a memory controller (864; Fig. 8) and a memory device (862; Fig. 8) configured to sample a data signal provided from the memory controller based on a write data strobe signal provided from the memory controller ([0028]), the method comprising: 
requesting, by the memory controller, a first oscillator count value of the write data strobe signal at a first temperature from the memory device;
transmitting, by the memory device, the first oscillator count value to the memory controller (Fig. 2 and [0028]-[0031] describes timing control 236 adjusts for delay by signaling device 210 to change its transmit parameters to better match the sampling timing of sampling circuitry 232. Thus, timing control 214 of device 210 can adjust operation of TX 212. In one embodiment, timing control 236 adjusts the timing of strobe sample 234 to adjust the timing of sampling circuitry 232. Monitoring the change in delay with strobe replica 238 allows system 200 to adjust the strobe signal delay, which in turn adjusts the sampling point. Temperature is one of the parameter to determine runtime settings); 
requesting, by the memory controller, a second oscillator count value of the write data strobe signal at a second temperature from the memory device; transmitting, by the memory device, the second oscillator count value to the memory controller ([0036], [0049]-[0051]); 
setting, by the memory controller, a weight determined based on the first oscillator count value and the second oscillator count value to the memory device ([0036] describes performing computations based on counter values); and 
sampling, by the memory device, the data signal by adjusting a delay on a transfer path of the write data strobe signal according to a change in temperature of the memory device based on the weight (Claim 10 and [0028] describes based on the drift, or the change in delay of the strobe signal or control signal, timing control 236 can adjust for the change. In one embodiment, timing control 236 adjusts for delay by signaling device 210 to change its transmit parameters to better match the sampling timing of sampling circuitry 232. Thus, timing control 214 of device 210 can adjust operation of TX 212. In one embodiment, timing control 236 adjusts the timing of strobe sample 234 to adjust the timing of sampling circuitry 232).
Mozak does not explicitly disclose requesting, by the memory controller, a second oscillator count value of the write data strobe signal at a second temperature from the memory device; transmitting, by the memory device, the second oscillator count value to the memory controller;
However Iijima teaches requesting, by the memory controller, a second oscillator count value of the write data strobe signal at a second temperature from the memory device; transmitting, by the memory device, the second oscillator count value to the memory controller (Fig. 16, [0114] and claim 6 describes a relationship between the delay code and the delay amount of DQS delay circuit 25A in FIG. 14. Referring to FIG. 16, when the manufacturing conditions, the operation temperature, and the operation voltage of the semiconductor device vary, the condition that the assumed delay amount of each delay element DE is maximum is herein referred to as MAX condition while the condition that the assumed delay amount of each delay element DE is minimum is herein referred to as MIN condition).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Iijima to Mozak such that requesting, by the memory controller, a second oscillator count value of the write data strobe signal at a second temperature from the memory device; transmitting, by the memory device, the second oscillator count value to the memory controller in order to provide a semiconductor device including an interface circuit which receives a data signal and a strobe signal from a memory device, in such a manner that makes the delay amount correctly adjustable for a wider frequency range while reducing area penalty as taught by Iijima ([0013]).

Regarding claim 13, Mozak and Iijima together disclose all the elements of claim 12 as above and through Mozak further the weight represents an amount of delay variation for the write data strobe signal according to the change in temperature of the memory device (Claim 10,  [0028] and [0036]).

Regarding claim 14, Mozak and Iijima together disclose all the elements of claim 12 as above and Mozak and Iijima similar to claim 6 describes transmitting, by the memory controller, a first write data strobe signal oscillator enable command to the memory device at the first temperature, prior to the requesting for the first oscillator count value; counting, by the memory device, a number of oscillations of the write data strobe signal in response to the first write data strobe signal oscillator enable command; transmitting, by the memory controller, a second write data strobe signal oscillator enable command to the memory device at the second temperature, prior to the requesting for the second oscillator count value; and counting, by the memory device, a number of oscillations of the write data strobe signal in response to the second write data strobe signal oscillator enable command.

Regarding claim 15, Mozak and Iijima together disclose all the elements of claim 12 as above and through Mozak further the setting of the weight to the memory device by the memory controller includes transmission of a mode register set command to the memory device ([0049] describes MRW (mode register write) Start represents a command to start the oscillation. Ring oscillator signal RO 530 starts to oscillate after a delay of tRODelay from when MRW Start is issued).

Regarding claim 16, Mozak and Iijima together disclose all the elements of claim 12 as above and through Mozak further the setting of the weight to the memory device by the memory controller further includes transmission of a test mode register set command to the memory device ([0049]).

Regarding claim 17, Mozak and Iijima together disclose all the elements of claim 12 as above and through Mozak further the sampling of the data signal by the memory device includes: sensing of a temperature of the memory device; generating a delay code based on the sensed temperature and the weight; and adjusting the delay on the transfer path of the write data strobe signal according to the delay code ([0042] describes executing operation in real time and [0073] describes light sensors or other environmental sensors).

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O'SULLIVAN EUGENE (EP 0827283 A2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/16/2022